Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record alone or in combination does not teach the claim limitation “wherein part of the optical signal follows a shorter, and part of it a longer optical path length, wherein the polarization splitting element is a polarization beam splitter (PBS) cube, wherein the element with a different optical path length for each split polarization is placed between two polarization beam splitter (PBS) cubes”.
Regarding claim 8, the prior art of record alone or in combination does not teach the claim limitation “subsequently, delaying the optical signal with one of the split polarisations with respect to the optical signal with the other polarization, subsequently, merging the optical signals and amplifying the optical signals due to interference; subsequently, recording the merged optical signals in a detector (SPD); prior to splitting the sequence of light pulses having at least two different polarizations, rotating the polarization of each of the light pulses using a polarization modulator (PolM), regardless of the input sequence, by +90° or -90°”.
Regarding claim 20, the prior art of record alone or in combination does not teach the claim limitation “wherein the first optical path has a longer path length than the second optical path, and wherein the first and second optical paths are in operative connection with, and operatively arranged between a first polarization beam splitter cube and a second polarization beam splitter cube, at least one polarization rotating plate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kennteh Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINA M SHALABY/             Examiner, Art Unit 2636